Fourth Court of Appeals
                                San Antonio, Texas
                                       April 10, 2013

                                   No. 04-12-00211-CV

                                   John E. RODARTE,
                                        Appellant

                                             v.

                BEXAR COUNTY, TEXAS and Sheriff Ralph Lopez, et al.,
                                 Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-CI-18884
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

        Appellant’s motion for extension of time is denied as moot because his motion for
rehearing (“Appellant’s Response to Memorandum Decision”) was timely filed on March 28,
2013. The motion for rehearing is pending.


                                                  ____________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2013.


                                                  ____________________________________
                                                  Keith E. Hottle, Clerk of Court